Citation Nr: 1728823	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical spine degenerative disc disease (DDD), C6-7, with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 through January 1987. His period of service from August 9, 1978 through May 16, 1985 was under honorable conditions; however, his period of service from May 17, 1985 through January 5, 1987 is considered to have been under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for cervical spine DDD, C6-7, with spondylosis, with a 10 percent initial disability rating, effective from May 28, 2009.  In January 2013, the RO increased the initial disability rating to 20 percent.  The Veteran timely appealed and, in June 2015, the Board denied an initial disability rating in excess of 20 percent.  

The Veteran testified during January 2015 and March 2016 video conference hearings.  Transcripts of this testimony are associated with the claims file.

In October 2016, the Veteran appealed the 20 percent rating to the United States Court of Appeals for Veterans Claims (CAVC).  In June 2017, CAVC issued an order for VA to comply with a Joint Motion for Partial Remand (JMR).  Also, in June 2017, the Veteran elected to have the AOJ review additional evidence that would be forthcoming.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In June 2017, CAVC granted a JMR that vacated and remanded the June 2015 Board decision that denied entitlement to a disability rating in excess of 20 percent for service-connected cervical spine DDD, C6-7, with spondylosis.  

CAVC found that the Board erred in relying upon an inadequate February 2014 VA medical opinion in denying the Veteran's claim.  A medical examiner must express an opinion as to whether pain could significantly limit functional ability during flare-ups.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Here, the February 2014 VA examiner failed to provide any rationale or explanation for his opinion that the Veteran's cervical pain flare-ups would not cause the Veteran additional functional loss.  

As such, CAVC stated that the Veteran must be provided a new VA medical examination and new VA opinion that takes into consideration the Veteran's prior medical history and examinations.  If feasible, the new VA examiner should portray any functional loss during flare-ups in terms of the degree of additional range-of motion loss, or otherwise explain why the VA examiner could not feasibly determine this detail.  In sum, the new VA examination must describe the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one.  See Mitchell, supra, 25 Vet. App. at 43-44; D'Aries v. Peake, 22 Vet.App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).

For its part, VA must reexamine the evidence of record, seek any other evidence that VA feels is necessary, and then issue a timely, well-supported decision in this case.  Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991).  In any subsequent decision, VA must set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.  See 38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990). 

Further, VA will incorporate this Joint Motion for Partial Remand and the Court's Order within the claims file for consideration in its readjudication of the claim.  See Breeden v. Principi, 17 Vet.App. 475 (2004). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to obtain any new VA or private medical evidence that the Veteran may have for consideration of this claim, specifically requesting evidence described as forthcoming in the Veteran's June 2017 correspondence.

2. The Veteran should be scheduled for a VA examination to determine the current severity of the Veteran's service-connected cervical spine DDD, C6-7, with spondylosis.  The examiner should obtain a detailed medical history from the Veteran.  The examiner should review the pertinent information in claims file (electronic and paper) to include a copy of this remand.  The examiner should accept the Veteran's history of injury, symptoms, and treatment as truthful unless otherwise shown by the record.  The examiner must explain the basis for any history rejected.

a) The examiner should describe any functional loss during flare-ups in terms of the degree of additional range-of motion loss.  If the VA examiner cannot describe this functional loss, then he/she should explain why he/s she could not do so.  

b) The examiner must provide a rationale and explanation for his/her conclusions and describe the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one.  

3. The AOJ should conduct any other development deemed necessary.

4. After the above actions are complete, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ should issue to the Veteran and his attorney a Supplemental Statement of the Case and the appeal should be returned to the Board for consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

